 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SORAYA MARIA RIGOR,                               No. 2:19-cv-00633 KJM AC (PS)
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA STATE UNIVERSITY
      SACRAMENTO, et al.,
15
                         Defendants.
16

17

18           Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On August 13, 2019,

20   the court rejected plaintiff’s first amended complaint on screening, granting plaintiff 30 days to

21   file a second amended complaint. ECF No. 6. Plaintiff was cautioned that failure to file a second

22   amended complaint could lead to a recommendation that the action be dismissed. Plaintiff did

23   not file an amended complaint within the time limit. On September 17, 2019, the court issued an

24   order to show cause within 14 days why this case should not be dismissed for failure to prosecute.

25   ECF No. 7. Plaintiff has not responded to the court’s orders, nor taken any action to prosecute

26   this case.

27   ////

28   ////
                                                        1
 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 6   (21) days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 9   objections within the specified time may waive the right to appeal the District Court’s order.
10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   DATED: October 3, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
